DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election by Original Presentation
Newly submitted claims 24 – 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 - 28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11 – 13, 15, drawn to a roulette game, classified in A63F5/00.
II. Claims 24 - 28, drawn to betting on a game of chance, classified in G07F 17/3288.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such method of wagering upon an aggregation of roulette wheel spin results wherein the results are tracked based upon optical character and shape recognition of a live video feed, results are identified within the within the live video feed and based upon the results of the spins of the roulette wheel, a wager value is updated.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No(s). 60/459,932, 60/460,537 and 60/460,540 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications fail to provide support for claims 11 –13 and 15 of the presently filed application.  Claim 11 is viewed as an exemplary claim.  
The following are limitations found in claim 11 that are not supported and/or enabled by the above identified prior-filed applications:
receiving, by the at least one processor, a live video feed comprising the plurality of roulette wheel spins; 
tracking by the at least one processor the respective results of each of the plurality of roulette wheel spins based on optical character recognition and shape recognition on a live video feed including; 
executing, by the at least one processor, optical character recognition and shape recognition in each roulette wheel spin  within the live video feed; 
identifying, by the at least one processor, the respective results of each roulette wheel spin based on the optical character recognition and the shape recognition of each roulette wheel spin  within the live video feed; 
based at least in part on each result identified using the optical character recognition and the shape recognition;

Claim 12. (Previously Presented) The method of claim 11, wherein the roulette wheel is one of a plurality of roulette wheels, and wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras that are physically arranged in at least one casino facility housing the plurality of roulette wheels.

13. (Previously Presented) The method of claim 12, wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras physically arranged in a plurality of casino facilities, and wherein the plurality of roulette wheels are housed in a respective casino facility.

15. (Currently Amended) The method of claim 11, further comprising rendering, by the at least one processor, a graph that corresponds to the respective result of each of the plurality of roulette wheel spins.


When looking at the specifications of the above prior-filed applications, it is abundantly clear that support for the above limitations are clearly not found in the above prior-filed applications.  The prior filed application fails to disclose any support for receiving a live video feed roulette results, tracking, identifying results of roulette spins within live video feed based on optical character and shape recognition, executing optical character and shape recognition within a live video feed and generating, based upon the results identified using optical character and shape recognition, positive or negative points. Dependent claims 12, 13 and 15 further introduce limitations in addition to each respective independent claim that are not supported by thee specifications of the prior-filed applications.   Accordingly, claims 11 – 13 and 15are not entitled to the benefit of the prior application.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification submitted on 2/13/2018 nor in the specifications of parent applications dated 9/3/2003 or 4/2/2003 in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (The Examiner notes that claim 11 is characterized as exemplary.)  Specifically, claim 11 recites the following:  “receiving, by the at least one processor, a live video feed comprising the plurality of roulette wheel spins; tracking by the at least one processor the respective results of each of the plurality of roulette wheel spins based on optical character recognition and shape recognition on a live video feed including; executing, by the at least one processor, optical character recognition and shape recognition in each roulette wheel spin  within the live video feed; identifying, by the at least one processor, the respective results of each roulette wheel spin based on the optical character recognition and the shape recognition of each roulette wheel spin  within the live video feed; based at least in part on each result identified using the optical character recognition and the shape recognition;”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement.  These factors include:
(A) The breadth of the claims:  The current scope of claim 11 is directed towards a method for updating the value of a wager based upon outcome detection of roulette wheel spins by optical character and shape recognition.   The claims are broad in comparison to the steps one of ordinary skill would have to undertake to track and identify the outcome or respective results of a spin of a roulette wheel spins in a live video feed by means of optical character and shape recognition.  The claims are broad in comparison to the steps one of ordinary skill would have to undertake execute optical character and shape recognition within a live video feed.  The claims are broad in comparison to the steps one of ordinary skill would have to undertake to generate negative or positive points based upon each result identified using optical shape and character recognition.
 (B) The nature of the invention: The invention is to provide a method of storing electronic data indicating a wager that a particular result will occur for a plurality of spins of a roulette wheel.  Wherein a live video feed is received comprising the plurality of roulette spins, each respective roulette wheel spin in the live video feed is tracked to determine the result or outcome of the roulette wheel spin and the result is tracked based upon optical character and shape recognition on the live video feed, wherein the processor executes within the live video feed, optical character and shape recognition on each roulette wheel spin and identifies each result of the plurality of roulette wheel spins based on optical character and shape recognition within the live video, the processor further generates negative or positive points based in part on each identified result using optical character and shape recognition, wherein the value of the wager is updated based upon the successive positive or negative points recorded for each respective result of the plurality of roulette wheel spins.  
(C) The state of the prior art:  The use of OCR (optical character recognition) has been used to recognize characters, text and words from machine printed text and handwritten text is known.  For example, the document entitled Optical Character Recognition (OCR) by Srihari et al published 01/01/2003 helps one to establish the stat of the art at the time of invention and the Applicant’s claimed priority.  Srihari establishes that a typical OCR system comprises three logical parts (1) the image scanner, (2) OCR software and Hardware and (3) output interface (Srihari page 1326).  The process involves three operations such as document analysis (extracting character images), recognizing those images (based on shape) and contextual processing (either to correct misclassifications made by the recognition algorithm or to limit recognition choices. The output interface is responsible for communication of OCR systems results to the outside world (Srihari pages 1326 – 1327).  Srihari further establishes the historical use of OCR (Srihari pages 1330 – 1331) and references the commercial applications of OCR systems can be divided into two category groups: task-specific readers and general purpose readers.  “A task-specific reader handles only specific document types. Some of the most common task-specific readers read bank checks, letter mail, or credit card slips. These readers usually use custom-made image lift-hardware that captures only a few predefined document regions” (Srihari page 1331). “General-purpose page readers are designed to handle a broader range of documents such as business letters, technical writings, and newspapers. These systems capture an image of a document page and separate the page into text regions and non-text regions.” (Srihari page 1331).   There is no suggestion of using OCR “within a live video feed” comprising a plurality of roulette wheel spins to track the results of a plurality of roulette wheel spins.  There is no suggestion of identifying the results of roulette wheel spins within a live video using OCR, by a processor.  Further, there is no suggestion of the generation of points (positive or negative) based upon the results of roulette wheel spins identified by using OCR within the live video feed.   
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art for data extrapolation from computer video or video feeds utilizing OCR is fairly high, with one of ordinary skill in the art holding at least a 4 year degree in computer science, computer engineering or similar.
(E) The level of predictability in the art:  There are at least some aspects of unpredictability in the art, inasmuch as the use of optical character and shape recognition from within a live video feed to recognize results or game outcomes would comprise a higher level of unpredictability as compared utilizing OCR or optical character recognition that is typically executed upon physical objects such as documents or paperwork, wherein the objective is to recognize and identify characters or text upon the printed page, which is well-known.
(F) The amount of direction provided by the inventor:  Applicant’s specification provided minimal direction as to how to make and use the claimed invention.  When looking at the originally filed specification, particularly paragraphs 0035 – 0038, the specification discloses the use of slot machines that “may be recorded via live video and the data extrapolated from the video feed through a variety of manual and automated techniques. Alternatively, and advantageously, the slot machines themselves may be mated to monitoring equipment, which transmits the outcomes of each pull event to the central controller 50 electronically” (Specification paragraph 0036).  
It should be noted that the specification fails to disclose what particular data is “extrapolated” and in what way or how the data is extrapolated from the video feed.  The Applicant’s specification goes on to disclose “In the instance of, e.g., blackjack as the basis for a point, card values may be recorded by automatic shape and character recognition in conjunction with video surveillance cameras fixed on the card table. The prevalence of video monitoring in casinos for security purposes, together with known optical character and shape recognition software, provides numerous opportunities for the automation of outcome- gathering steps in the present invention” (Specification 0037).  It should be noted that the specification fails to disclose in the instance of blackjack, let alone in the instance of a game of roulette as to which the claims are directed towards, (1) how optical character and shape recognition is executed within the live video feed comprising the plurality of roulette wheel spins, (2) how optical character and shape recognition identifies the results of each roulette wheel spin within a live video feed, and (3) how based upon each result identified using optical character and shape recognition, the processor generate negative or positive points.  
(G) The existence of working examples:  A working example appears to exist inasmuch as the present specification uses manual or automatic data extrapolation techniques upon recorded live video.  A working example appears to exist inasmuch as the present specification records card values in the game of blackjack by automatic character and shape recognition in conjunction with video surveillance cameras fixed on a card table.  A working example appears to exist inasmuch as the present specification discloses that video monitoring in casinos for security purposes, together with known optical and shape recognition software, provides numerous opportunities for the automation of outcome-gathering steps. However, these examples fail to disclose how results of roulette wheel spins are identified within a live video feed and how automatic character and shape recognition is used to track and identify results of a plurality of roulette wheel spins within a live video feed and based upon the identifying using automated character and shape recognition, how points are generated.  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the Applicant did not provide direction for receiving a live video feed comprising a plurality of roulette wheel spins, tracking, executing, and identifying the results of each roulette wheel spin by optical character and shape recognition of the roulette wheel spins within the live video feed, undue experimentation would be necessary by one of ordinary skill in the art to make or use the invention based upon amount of description disclosed in the specification.  Significant experimentation would be needed to determine in what way or how to execute optical character and shape recognition within a live video feed as opposed to the known execution of optical character and shape recognition upon a physical document.  This being the case, significant experimentation would further be needed to determine how within a live video feed the results of a roulette wheel spin are identified and the generation of positive or negative points are then based upon the identification.
Considered altogether, the evidence weighs heavily on the side of undue experimentation being required.  Accordingly, the claims fail to meet the enablement requirements of 35 U.S.C 112, first paragraph.

Claims 11 – 13 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 states the following limitations “receiving, by the at least one processor, a live video feed comprising the plurality of roulette wheel spins; tracking by the at least one processor the respective results of each of the plurality of roulette wheel spins based on optical character recognition and shape recognition on a live video feed including; executing, by the at least one processor, optical character recognition and shape recognition in each roulette wheel spin within the live video feed; identifying, by the at least one processor, the respective results of each roulette wheel spin based on the optical character recognition and the shape recognition of each roulette wheel spin  within the live video feed; based at least in part on each result identified using the optical character recognition and the shape recognition;.  Applicant has cited support for these features in paragraphs 0035-0038.  The Examiner has found not found support in the entire specification, particularly in paragraphs 0035 – 0038, for the above claim limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al (US 6059659) in view of Hoyt et al (US 2015/0312517) in view of Nicely (2004/0185933).
As per claim 11, Busch discloses: 
storing, in a memory and by at least one processor, electronic data comprising an indication of a wager that a particular result will occur for an aggregate of a plurality of roulette wheel spins; (Busch discloses a player making a wager that upon the consecutive (i.e. aggregate) number of spins of a roulette wheel will result in a specific outcome at a future time (i.e. certain number of spins of the wheel) (Busch 6:29 – 7:33; 7:1 – 12, 8:4-14, 31-34,58-65)
	Busch fails to specifically disclose:
receiving, by the at least one processor, a live video feed comprising the plurality of roulette wheel spins; tracking by the at least one processor the respective results of each of the plurality of roulette wheel spins based on optical character recognition and shape recognition on a live video feed including; executing, by the at least one processor, optical character recognition and shape recognition in each roulette wheel spin  within the live video feed; identifying, by the at least one processor, the respective results of each roulette wheel spin based on the optical character recognition and the shape recognition of each roulette wheel spin  within the live video feed; based at least in part on each result identified using the optical character recognition and the shape recognition ;generating, by the at least one processor, a negative or positive point; and recording, by the at least one processor, the negative or positive point for each of the respective results of each of the plurality of roulette wheel spins, and continually updating a value if the wager for the aggregate of the plurality of roulette wheel spins based on successive negative and/or positive points through the plurality of roulette wheel spins.
	However, Hoyt discloses “For roulette, the game result monitor is a roulette monitor. The roulette monitor may be implemented with an OCR system (e.g., similar to the OCR component 344 of FIG. 3). The game result data is roulette data (e.g., a roulette result is detected), and the game result identifier is a roulette identifier (e.g., the number on the roulette wheel that the ball ends on).”(Hoyt et al 0315, 0318)  
	It would be obvious to one of ordinary skill in the art to modify Busch in view of Hoyt et al to provide a roulette system that obtains a live feed of the game and game results and analyzes the live feed to determine the game result by automatic optical recognition.  This would help to eliminate dealer error, player cheating and also eliminate some of the need of having a floor manager verify a progressive jackpot win (Busch 8:31 – 37)
	In a similar field of endeavor Nicely discloses a gaming system wherein the game allows a player to employ various betting strategies.  Specifically, Nicely discloses a game wherein the value of the bet (financial instrument) is dependent upon the previous outcome such as a win (positive point) or a loss (negative point). (Nicely 0023, 0037, Fig 5).   The system tracks the amount of wins or losses (i.e. positive or negative points) and system will enable the player to make a wager (update a wager amount) that is based upon the tracked win or loss, wherein the value of the wager depends upon the results of the wagering event.  According to the strategy such as Martingale, anti-Martingale, etc. used, the system will present a player with a bet recommendation that such as “same bet” “double”, “next”, “halve bet”,  etc., wherein these options are given to the user dependent upon their previous bet and the outcome of previous wagering events (i.e. an aggregate of previous outcomes or results) (Nicely 0023, 0037, 0049, 0056, 0057, 0075, 0080).  Nicely discloses that the betting strategies are applicable to the game of roulette (Nicely 0020).
	It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Busch in view of Hoyt in view of Nicely to provide a roulette game wherein the value of the bet or wager made depends on the previous outcomes of a roulette game.  The use of betting strategies such as Martingale or anti-Martingale strategies have been known for years.  A gaming system that makes betting amount recommendations to the player according to a betting strategy is beneficial as it provides an easy way for the player to ensure that they are making wagers that satisfy the strategy they desire.  Many players feel that a particular wagering strategy wherein the current bet amount depends on previous game outcomes ensures that they will not lose too much money over the course of the game such as the game of roulette actually come out ahead.
	As per claim 12,
wherein the roulette wheel is one of a plurality of roulette wheels, and wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras that are physically arranged in at least one casino facility housing the plurality of roulette wheels. (Combination of Busch in view of Hoyt et al as applied to claim 11, Busch discloses the use of multiple claimed roulette tables comprising optical readers linked together) (Busch 9:58 – 65)
As per claim 13, wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras physically arranged in a plurality of casino facilities, and wherein the plurality of roulette wheels are housed in a respective casino facility. (Combination of Busch in view of Hoyt as applied above, Busch discloses the use of a multiple game facilities operating a networked roulette game, (Busch 9:58 – 65)
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al (US 6059659) in view of Hoyt et al (US 2015/0312517) in view of Nicely (2004/0185933) in view of Walker et al (US 2003/0211878)
As per claim 15, Busch fails to disclose the displaying of game results in a graph, Busch specifically fails to disclose:
further comprising rendering, by the at least one processor, a graph that corresponds to the respective result of each of the plurality of roulette wheel spins. 
However, in a similar field of endeavor, Walker discloses the displaying of past game results for a player in a graph, wherein the graph represents “his win/loss for the last trailing hour of play on the slot machine 100, allowing him to make better decisions as to whether the machine is "hot" or "cold." Other statistics could be displayed, such as the length of the longest win streak for the current gaming session, the number of times that a particular outcome had been achieved, the number of times that a flush draw in video poker had been successful” (Walker 0160).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Busch in view of Hoyt, Nicely and Walker to provide a display of roulette spin results to the player in a graph.  As Walker discloses, this would be beneficial to the player as they can make better decisions using this information as to determine if the machine is hot or cold, thus helping them decide if they should keep on playing that particular machine.
Response to Arguments
	Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive.
	Regarding the “Rejection of Priority” and “The 35 U.S.C 112 Rejections” the Applicant does not present any new arguments other than arguments previously submitted in the response filed 9/9/2021.  The Examiner maintains the rejection and directs attention to the prior remarks made in the Non-Final office action mailed on 12/10/2021.                                                                                                                                                                                             
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to recite in part “an aggregate of a plurality of roulette wheel spins.”  The Examiner maintains that Busch in view of Nicely teaches the wagering upon a series (i.e. an aggregate) of roulette wheel spins and a wager value that is updatable according to a desired wagering strategy the player chooses to utilize for the next rounds of the game (See above rejection).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Raw/               Examiner, Art Unit 3715
7/16/22

/James S. McClellan/               Primary Examiner, Art Unit 3715